Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Applicant’s election without traverse of Group invention with claims 13 and 17-20 in response/amendment is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed
to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without
significantly more. The claims recites a modulation pattern calculation apparatus, a modulation pattern calculation method and a modulation pattern calculation program (stored on a non-transitory computer readable medium). This judicial exception is not integrated into a practical application because the addition of insignificant extra-solution activity does not amount to an inventive concept. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as set forth in the analysis below following the current subject matter guidance.
1:StatutoryCategory? Yes. Claim 13 has a generic a data creation method for creating data for controlling a spatial light modulator (SLM)
2A-Prong1: Judicial Exception Recited? Yes. The claim recites the steps/limitations of calculating modulation patterns.  
This limitation is a mental process.
Practical Application?
No. The method involves steps citing a high level of generality ,i.e., as a generic function of processing data to calculate a modulation pattern  The claims are directed to abstract idea. 
2B:Claim provides an Inventive Concept?
No. The claims as a whole merely describes how to calculate a
Modulation pattern for a SLM modulating device. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.
The claims are ineligible.
Further dependent claims  17-20  do not include additional elements for performing the cited steps that are sufficient to amount to significantly more than the judicial exception following the current subject matter guidance similar to the analysis above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claim 13 is indefinite for respectively reciting steps of performing a phase spectrum calculation,  performing a data generation  thus making the scope of the claims indefinite.  See also MPEP § 2172.01 as the claim being incomplete for omitting essential structural cooperative relationships of elements for performing the steps as cited in the claims. 
Claim 17 is indefinite for reciting “…the repetition” for lacking antecedent basis. 
Claims 17 and 18-20 are also rejected because of dependency to claim 13. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) is/are rejected under 35 U.S.C. 102(a)(2) as being  by .

Claim(s)  is/are rejected under 35 U.S.C. 102( as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over .

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over “WATANABE” et. al. WO 2016185974 A1 . 
Regarding claims 13, Watannabe teaches a data creation method for creating data for controlling a spatial light modulator 16  (see figs. 1-16,  and summary),  the method comprising: 
performing a phase spectrum calculation of generating a phase spectrum function to be used for creating the data by performing a Fourier transform on a waveform function in a frequency domain including an intensity spectrum function and a phase spectrum function (see at least abstract), performing a first replacement of a temporal intensity waveform function based on a desired temporal intensity waveform in a time domain after the Fourier transform and then performing an inverse Fourier transform (see specification, particularly fig. 4/1-4, steps/pa 1-6  related parag.), and performing a second replacement to constrain the intensity spectrum function in the frequency domain after the inverse Fourier transform (see fig. 5/1-5 and related parag.); and performing a data generation of creating the data on the basis of the intensity spectrum function and the phase spectrum function generated in the phase spectrum calculation (see at least figs. 4-5 and related parag.), wherein in the phase spectrum calculation, the first replacement is performed using a result of multiplying a function representing the desired temporal intensity waveform by a coefficient (i.e., A) (see at least figs 4-5, 6-9, coeff. A  and see related pa.), andUS.350662000.01ATTORNEY DOCKET NO.: 046884-6877-00-US-595642Application No.: 16/732,590 Page 6the coefficient (A) has a value with which a difference between the function after the multiplication of the coefficient and the temporal intensity waveform function after the Fourier transform is smaller than a difference before the multiplication (see at least figs. 4-5 and f6-9 and related parag. as coeffi. A/a being 1-5 and later being smaller than 1 before the multiplication, see parag./specification ).
	However, Watannabe is silent on a ratio of the difference is smaller when an intensity is higher at each time of the function before the multiplication. Nonetheless, although, it is arguable that since all claim limitations are met then such ratio would follow the calculated results, nevertheless, it would have been obvious to an ordinary artisan skilled in the art when the invention was made to as a common sense to keeping the intensity “high”/constant while performing the calculations so as to obtain accurate result of multiplication and avoid any error or inaccurate results. (see specification regarding trial and error while measuring the waveform of light, after molding, the accuracy of the realized waveform for a desired waveform can be increased). 
 
The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of  the combined references and the motivation are incorporated herein in rejection of the following claims as follows:
Claim 17 (New): The data creation method according to Claim 13, wherein   in the phase spectrum calculation, the Fourier transform, the first replacement, the inverse Fourier transform, and the second replacement are repeatedly performed, and in the data generation, the data is created on the basis of the phase spectrum function obtained after the repetition (see cited in the specification).  

Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
JP 2006023662 A
JP 2791771 B2
US 20030011776 A1
US 20040233944 A1
US 20060056468 A1
US 20060187974 A1
US 20170259374 A1
US 20190204626 A1
WO 2016056281 A1
WO 2016129155 A1
WO 2016185974 A1
WO 2016185979 A1

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883